           Case 2:21-cv-00283-WBS-DB Document 3 Filed 02/12/21 Page 1 of 3


1    Richard Tabura (SBN CA 298677)
     GREENBERG TRAURIG, LLP
2    1840 Century Park East, Suite 1900
     Los Angeles, California 90067-2121
3    Telephone: 310.586.7700
     Facsimile: 310.586.7800
4    taburar@gtlaw.com
5    Defendant MEDTRONIC, INC.
6
7
8
9                           UNITED STATES DISTRICT COURT
10                      FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12   KAREN ROCHA-WEST,                       ) CASE NO. 2:21-at-136
                                             )
13         Plaintiff,                        ) DEFENDANT MEDTRONIC, INC.’S
                                             ) JURY DEMAND
14   v.                                      )
                                             )
15   MEDTRONIC, INC.,                        )
                                             )
16         Defendant.                        )
                                             )
17                                           )
                                             )
18
19
20
21
22
23
24
25
26
27
28

                             DEFENDANT MEDTRONIC, INC.’S JURY DEMAND
            Case 2:21-cv-00283-WBS-DB Document 3 Filed 02/12/21 Page 2 of 3


1
           Defendant Medtronic, Inc., improperly named as Medtronic, Incorporated
2
3    (“Medtronic”), through its undersigned counsel of record, hereby demands a trial by jury
4
     on all issues triable by a jury in the above-entitled action.
5
6    DATED: February 12, 2021                 GREENBERG TRAURIG, LLP
7
8                                         By: /s/ Richard Tabura
                                            Richard Tabura
9                                           Defendant MEDTRONIC, INC.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    1
                               DEFENDANT MEDTRONIC, INC.’S JURY DEMAND
           Case 2:21-cv-00283-WBS-DB Document 3 Filed 02/12/21 Page 3 of 3


1                                     PROOF OF SERVICE
2    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
3          I declare that I am over the age of eighteen (18) and not a party to this action. My
4    business address is: 1840 Century Park East, Suite 1900, Los Angeles, CA 90067.
5          On February 12, 2021, I served the following document(s): DEFENDANT
6    MEDTRONIC, INC.’S JURY DEMAND on the interested parties in this action by
7    placing a true and correct copy of such document, enclosed in a sealed envelope,
8    addressed as follows:
9          Michael J. Trezza
           Law Offices of Michael Trezza
10         506 Second Street
           Yuba City, CA 95991
11         michaeltrezzalaw@att.net
12   ☐     I am readily familiar with the business’ practice for collection and processing of
13         correspondence for mailing with the United States Postal Service. I know that the
           correspondence was deposited with the United States Postal Service on the same
14         day this declaration was executed in the ordinary course of business. I know that
           the envelope was sealed and, with postage thereon fully prepaid, placed for
15         collection and mailing on this date in the United States mail at, Minneapolis,
           Minnesota.
16   ☒     By Overnight Service: I caused the above-referenced document(s) to be deposited
17         in a box or other facility regularly maintained by the overnight courier, or I
           delivered the above-referenced document(s) to an overnight courier service, for
18         delivery to the above addressee(s).

19   ☐     By E-Service: I electronically served the above document(s) via LexisNexis File &
           Serve on the recipients designated on the Transaction Receipt located on the
20         LexisNexis File & Serve website.

21   Executed: February 12, 2021.

22   ☒     (Federal) I declare that I am employed in the office of a member of the bar of this
23         court at whose direction the service was made.

24
25
                                           Rosa Irajpanah
26
27
28

                                                  1
                                          PROOF OF SERVICE
